



Exhibit 10.2
 
LA CORTEZ ENERGY, INC.


2008 Equity Incentive Plan




Section 1. Purpose


The purpose of the La Cortez Energy, Inc. 2008 Equity Incentive Plan
(the “2008 Plan”) is to attract and retain employees, directors and consultants,
to provide an incentive for them to assist La Cortez Energy, Inc. (the
“Corporation”) to achieve its long-range performance goals, and to enable them
to participate in the long-term growth of the Corporation.


Section 2. Definitions


(a)
“Award” means any Option, Stock Appreciation Right, Restricted Stock Unit,
Restricted Stock or Performance Grant awarded under the 2008 Plan.




(b)
“Board” means the Board of Directors of the Corporation.



(c)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.



(d)
“Committee” means the Compensation Committee of the Board, or such other
committee of not less than two members of the Board appointed by the Board to
administer the 2008 Plan, provided that the members of such Committee must be
Non-Employee Directors as defined in Rule 16b-3(b) promulgated under the
Securities Exchange Act of 1934, as amended.



(e)
“Common Stock” or “Stock” means the Common Stock, par value $0.001 per share, of
the Corporation.




(f)
“Corporation” means La Cortez Energy, Inc.



(g)
“Designated Beneficiary” means the beneficiary designated by a Participant, in a
manner determined by the Board, to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death. In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.



(h)
“Director” means any non-employee member of the Board.

 
 
 

--------------------------------------------------------------------------------

 
 
(i)
“Fair Market Value” means, with respect to Common Stock or any other property,
the fair market value of such property as determined by the Board in good faith
or in the manner established by the Board from time to time.



(j)
“Incentive Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which is intended to meet the
requirements of Section 422 of the Code or any successor provision.



(k)
“Nonqualified Stock Option” means an option to purchase shares of Common Stock,
awarded to a Participant under Section 6, which is not intended to be an
Incentive Stock Option.




(l)
“Option” means an Incentive Stock Option or a Nonqualified Stock Option.



(m)
“Participant” means a person selected by the Board to receive an Award under the
2008 Plan.




(n)
“Performance Grant” means an award to a Participant under Section 9.



(o)
“Restricted Period” means the period of time selected by the Board during which
an award of Restricted Stock may be forfeited to the Corporation.



(p)
“Restricted Stock” means shares of Common Stock subject to forfeiture, awarded
to a Participant under Section 8.



(q)
“Restricted Stock Unit” or “RSU” means units granted to a Participant that are
settled in Stock and awarded to a Participant under Section 10. An RSU is a
bookkeeping entry representing the equivalent of one share of Stock.



(r)
“Stock Appreciation Right” or “SAR” means a right to receive any excess in value
of shares of Common Stock over the reference price, awarded to a Participant
under Section 7.



Section 3. Administration


The Board shall have the responsibility to administer the 2008 Plan. However,
the Board may designate the Committee to administer the 2008 Plan on its behalf.
The Board, or if designated, the Committee, shall have authority to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the 2008 Plan as it shall from time to time consider advisable, and
to interpret the provisions of the 2008 Plan. The Board’s decisions shall be
final and binding. To the extent permitted by applicable law and permitted to
meet the requirements of Rule 16b-3 promulgated under the Securities Exchange
Act of 1934, as amended, the Board may delegate to the Committee the power to
make Awards to Participants and all determinations under the 2008 Plan with
respect thereto.


 
2

--------------------------------------------------------------------------------

 
 
Section 4. Eligibility


All employees and, in the case of Awards other than Incentive Stock Options,
Directors, advisors and consultants of the Corporation and employees, Directors,
advisors and consultants of any affiliate or subsidiary of the Corporation,
capable of contributing significantly to the successful performance of the
Corporation are eligible to be Participants in the 2008 Plan.


Section 5. Stock Available for Awards


(a)
Subject to adjustment under subsection (b), Awards may be made under the
2008 Plan of up to a maximum of 2,000,000 shares of Common Stock. If any Award
in respect of shares of Common Stock granted under the 2008 Plan expires,
terminates, is terminated unexercised or is forfeited for any reason or settled
in a manner that results in fewer shares outstanding than were initially
awarded, including without limitation the surrender of shares in payment for the
Award or any tax obligation thereon, the shares subject to such Award or so
surrendered, as the case may be, to the extent of such expiration, termination,
forfeiture or decrease, shall again be available for award under the 2008 Plan,
subject, however, in the case of Incentive Stock Options, to any limitation
required under the Code. Common Stock issued through the assumption or
substitution of outstanding grants from an acquired corporation shall not reduce
the shares available for Awards under the 2008 Plan. Shares issued under the
2008 Plan may consist in whole or in part of authorized but unissued shares or
treasury shares.



(b)
In the event that the Board determines that any stock dividend, extraordinary
cash dividend, creation of a class of equity securities, recapitalization, stock
split, reverse stock split, reclassification, reorganization, merger,
consolidation, split-up, spin-off, liquidation, combination, exchange of shares,
warrants or rights offering to purchase Common Stock at a price substantially
below fair market value, or other similar transaction affects the Common Stock
such that an adjustment is required in order to preserve the benefits or
potential benefits intended to be made available under the 2008 Plan, then the
Board, subject, in the case of Incentive Stock Options, to any limitation
required under Section 422 of the Code, and with respect to other Awards, any
applicable requirements of Section 409A of the Code, shall equitably adjust any
or all of (i) the number and kind of shares in respect of which Awards may be
made under the 2008 Plan, (ii) the number and kind of shares subject to
outstanding Awards, and (iii) the award, exercise or conversion price with
respect to any of the foregoing, and if considered appropriate, the Board may
make provision for a cash payment with respect to an outstanding Award, provided
that the number of shares subject to any Award shall always be a whole number.

 
 
3

--------------------------------------------------------------------------------

 
 
Section 6. Stock Options


(a)
Subject to the provisions of the 2008 Plan, the Board may award Incentive Stock
Options and Nonqualified Stock Options and determine the number of shares to be
covered by each Option, the option price therefore and the conditions and
limitations applicable to the exercise of the Option. The terms and conditions
of Incentive Stock Options shall be subject to and comply with Section 422 of
the Code, or any successor provision, and any regulations thereunder.



(b)
The Board shall establish the option price at the time each Option is awarded,
which price shall not be less than 100% of the Fair Market Value of the Common
Stock on the date of award with respect to such Option.



(c)
Each Option shall be exercisable at such times and subject to such terms and
conditions as the Board may specify in the applicable Award or thereafter. The
Board may impose such conditions with respect to the exercise of Options,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable.



(d)
No shares shall be delivered pursuant to any exercise of an Option until payment
in full of the option price therefore is received by the Corporation. Such
payment may be made in whole or in part in cash or, to the extent permitted by
the Board at or after the award of the Option, by delivery of shares of Common
Stock owned by the option holder, valued at their Fair Market Value on the date
of delivery, by the reduction of the shares of Common Stock that the
optionholder would be entitled to receive upon exercise of the Option, such
shares to be valued at their Fair Market Value on the date of exercise, less
their option price (a so-called “cashless exercise”), or such other lawful
consideration as the Board may determine.



(e)
In the case of Incentive Stock Options the following additional conditions shall
apply to the extent required under Section 422 of the Code for the options to
qualify as Incentive Stock Options:




 
(i)
Such options shall be granted only to employees of the Corporation, and shall
not be granted to any person who owns stock that possesses more than ten percent
of the total combined voting power of all classes of stock of the Corporation or
of its parent or subsidiary corporation (as those terms are defined in Section
422(b) of the Code), unless, at the time of such grant, the exercise price of
such option is at least 110% of the fair market value of the stock that is
subject to such option and the option shall not be exercisable more than five
years after the date of grant;

     

  (ii)
Such options shall, by their terms, be transferable by the optionholder only by
the laws of descent and distribution, and shall be exercisable only by such
optionholder during his lifetime.

 
 
4

--------------------------------------------------------------------------------

 
  
(iii)
Such options shall not be granted more than ten years from the effective date of
the 2008 Plan or any subsequent amendment to the 2008 Plan approved by the
stockholders of the Corporation which extends this Incentive Stock Option
expiration date, and shall not be exercisable more than ten years from the date
of grant.

 

(iv)
Notwithstanding other provisions hereof, the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by the employee during any calendar year (under all such plans of the
employee’s employer corporation and its parent and subsidiary corporations)
shall not exceed $100,000.

 
Section 7. Stock Appreciation Rights


Subject to the provisions of the 2008 Plan, the Board may award SARs in tandem
with an Option (at or after the award of the Option), or alone and unrelated to
an Option. The Board shall establish the option price at the time each SAR is
awarded, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of award with respect to SARs. SARs granted in tandem
with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
SARs are exercised.


Section 8. Restricted Stock


(a)
Subject to the provisions of the 2008 Plan, the Board may award shares of
Restricted Stock and determine the duration of the Restricted Period during
which, and the conditions under which, the shares may be forfeited to the
Corporation and the other terms and conditions of such Awards. Shares of
Restricted Stock may be issued for no cash consideration or such minimum
consideration as may be required by applicable law.



(b)
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as permitted by the Board, during the Restricted
Period. Shares of Restricted Stock shall be evidenced in such manner as the
Board may determine. Any certificates issued in respect of shares of Restricted
Stock shall be registered in the name of the Participant and unless otherwise
determined by the Board deposited by the Participant, together with a stock
power endorsed in blank, with the Corporation. At the expiration of the
Restricted Period, the Corporation shall deliver such certificates to the
Participant or, if the Participant has died, to the Participant’s Designated
Beneficiary.



(c)
Holders of Restricted Stock shall have the right to receive any dividends
declared or paid with respect to such Restricted Stock, provided, however that
the Board may provide that any dividends paid on Restricted Stock must be
reinvested in shares of Stock, which may or may not be subject to the same terms
and conditions of such Restricted Stock.

 
 
5

--------------------------------------------------------------------------------

 

Section 9. Performance Grants


Subject to the provisions of the 2008 Plan, the Board may award Performance
Grants to Participants. The Board shall establish performance goals for the
Awards, including performance criteria, target and maximum amounts payable, and
other terms and conditions, including, if applicable, the provisions of Section
162(m) of the Code.


Section 10. Restricted Stock Units


Subject to the provisions of the 2008 Plan, the Board may award Restricted Stock
Units to Participants. The Board shall determine criteria for vesting and the
value of each RSU at the time each RSU is awarded, which value shall be equal to
100% of the Fair Market Value of the Common Stock on the date of award with
respect to RSUs. If dividends or dividend equivalents are credited under this
Section 10 of the 2008 Plan, such dividends or dividend equivalents shall be
deferred until such time as the RSU is settled. RSUs shall be settled in shares
of Common Stock.


Section 11. General Provisions Applicable to Awards


(a)
Documentation. Each Award under the 2008 Plan shall be evidenced by a written
document delivered to the Participant specifying the terms and conditions
thereof and containing such other terms and conditions not inconsistent with the
provisions of the 2008 Plan as the Board considers necessary or advisable to
achieve the purposes of the 2008 Plan or comply with applicable tax and
regulatory laws and accounting principles. If such written document evidences an
Award of Options, it shall specify whether such Options are intended to be
Nonqualified Stock Options or Incentive Stock Options, and in the absence of
such specification such Options shall be deemed Nonqualified Stock Options.



(b)
Board Discretion. Each type of Award may be made alone, in addition to or in
relation to any other type of Award. The terms of each type of Award need not be
identical, and the Board need not treat Participants uniformly. Except as
otherwise provided by the 2008 Plan or a particular Award, any determination
with respect to an Award may be made by the Board at the time of award or at any
time thereafter.



(c)
Settlement. The Board shall determine whether Awards, other than Restricted
Stock Units, are settled in whole or in part in cash, Common Stock, other
securities of the Corporation, Awards, other property or such other methods as
the Board may deem appropriate. If shares of Common Stock are to be used in
payment pursuant to an Award and such shares were acquired upon the exercise of
a stock option (whether or not granted under the 2008 Plan), such shares must
have been held by the Participant for at least six months.

 
 
6

--------------------------------------------------------------------------------

 
 
(d)
Termination of Employment. The Board shall determine the effect on an Award of
the disability, death, retirement or other termination of employment of a
Participant and the extent to which, and the period during which, the
Participant’s legal representative, guardian or Designated Beneficiary may
receive payment of an Award or exercise rights thereunder.



(e)
Change in Control. In order to preserve a Participant’s rights under an Award in
the event of a change in control of the Corporation, as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i), the Board in its discretion may, at the
time an Award is made or at any time thereafter, take one or more of the
following actions: (i) provide for the acceleration of any time period relating
to the exercise or realization of the Award, (ii) provide for the purchase of
the Award upon the Participant’s request for an amount of cash or other property
that could have been received upon the exercise or realization of the Award had
the Award been currently exercisable or payable, (iii) adjust the terms of the
Award in a manner determined by the Board to reflect the change in control,
(iv) cause the Award to be assumed, or new rights substituted therefore, by
another entity, or (v) make such other provision as the Board may consider
equitable and in the best interests of the Corporation. Notwithstanding the
foregoing, any change in Incentive Stock Options shall comply with the rules
under Section 424 of the Code and no change may be made to any Award which would
make the Award subject to the provisions of Section 409A of the Code.



(f)
Withholding. The Corporation shall have the power and the right to deduct or
withhold, or require a Participant to remit to the Corporation an amount
sufficient to satisfy federal, state and local taxes (including the
Participant’s FICA obligation) required to be withheld with respect to an Award
or any dividends or other distributions payable with respect thereto. In the
Board’s discretion, such tax obligations may be paid in whole or in part in
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value on the date of delivery. The
Corporation may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Participant.



(g)
Amendment of Award. The Board may amend, modify or terminate any outstanding
Award, including substituting therefore another Award of the same or a different
type, changing the date of exercise or realization and converting an Incentive
Stock Option to a Nonqualified Stock Option, provided that the Participant’s
consent to such action shall be required unless the Board determines that the
action, taking into account any related action, would not materially and
adversely affect the Participant.

 
 
7

--------------------------------------------------------------------------------

 
 
(h)
Transfer. Except as otherwise provided by the Board, Awards under the 2008 Plan
are not transferable other than as designated by the Participant by will or by
the laws of descent and distribution.



(i)
Compliance with Section 409A of the Code. To the extent applicable, the
2008 Plan is intended to be operated in good faith compliance with the
requirements of Section 409A of the Code and its accompanying regulations, and
any additional guidance issued under Section 409A. To the extent that any
provision of the 2008 Plan violates Section 409A, such provision shall be deemed
inoperative and the remaining provisions of the 2008 Plan shall continue to be
fully effective.



Section 12. Miscellaneous


(a)
No Right to Employment. No person shall have any claim or right to be granted an
Award, and the grant of an Award shall not be construed as giving a Participant
the right to continued employment. The Corporation expressly reserves the right
at any time to dismiss a Participant free from any liability or claim under the
2008 Plan, except as expressly provided in the applicable Award.



(b)
No Rights as Shareholder. Subject to the provisions of the applicable Award, no
Participant or Designated Beneficiary shall have any rights as a shareholder
with respect to any shares of Common Stock to be distributed under the 2008 Plan
until he or she becomes the holder thereof. A Participant to whom Common Stock
is awarded shall be considered the holder of the Stock at the time of the Award
except as otherwise provided in the applicable Award.



(c)
Effective Date and Duration of the 2008 Plan. The 2008 Plan was adopted by the
Board and stockholders of the Corporation and became effective on February 7,
2008. The 2008 Plan was amended and such amendment was approved and adopted by
the Board on April 15, 2008. Unless earlier terminated by the Board, the 2008
Plan shall terminate on February 7, 2017.



(d)
Amendment of 2008 Plan. The Board may amend, suspend or terminate the 2008 Plan
or any portion thereof at any time, without shareholder approval, provided that
no amendment shall be made without shareholder approval if such approval is
necessary to comply with any applicable requirement of the laws of the
jurisdiction of incorporation of the Corporation, any applicable tax
requirement, including Section 422 of the Code, any applicable rules or
regulation of the Securities and Exchange Commission, including Rule 16b-3 (or
any successor rule thereunder), or the rules and regulations of The Nasdaq Stock
Market, Inc. or any other exchange or stock market over which the Corporation’s
securities are listed. No amendment shall be made where such amendment increases
the total number of shares of Common Stock reserved for issuance of Awards or
reduced the minimum exercise price for options or exchange of options for other
Awards, unless such change is authorized by the shareholders within one year.

 
 
8

--------------------------------------------------------------------------------

 
 
(e)
Governing Law. The provisions of the 2008 Plan shall be governed by and
interpreted in accordance with the laws of the jurisdiction of incorporation of
the Corporation.



(f)
Indemnity. Neither the Board nor the Committee, nor any members of either, nor
any employees of the Corporation or any parent, subsidiary, or other affiliate,
shall be liable for any act, omission, interpretation, construction or
determination made in good faith in connection with their responsibilities with
respect to the 2008 Plan, and the Corporation hereby agrees to indemnify the
members of the Board, the members of the Committee, and the employees of the
Corporation and its parent or subsidiaries in respect of any claim, loss,
damage, or expense (including reasonable counsel fees) arising from any such
act, omission, interpretation, construction or determination to the full extent
permitted by law.

 
 
9

--------------------------------------------------------------------------------

 
 